Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Allowable Subject Matter
Claims 7-12, 14-18, 20-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 7, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera switching method for a terminal, wherein the terminal comprises at least two cameras, the at least two cameras comprise a first camera, and the method comprises: 
switching, by the terminal, from the first photographing picture to a photographing picture captured by the target camera, and disabling the first camera;
wherein the target camera is a third camera, and a field of view (FOV) of the third camera is smaller than a FOV of the first camera; and switching, by the terminal, from the first photographing picture to a photographing picture captured by the target camera comprises: 
enabling, by the terminal, the third camera in a background to capture a third photographing picture; 
gradually zooming in, by the terminal, content in the first photographing picture through digital zooming; and 
when the zoomed-in content in the first photographing picture is consistent with content in the third photographing picture, disabling, by the terminal, the first camera and displaying the third photographing picture in a foreground.”

Dependent Claims 8-11 are also allowed due to their dependence on allowed independent claim 7. 

With regard to independent Claim 12, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera switching method for a terminal, wherein the terminal comprises at least two cameras, the at least two cameras comprise a first camera, and the method comprises: 
switching, by the terminal, from the first photographing picture to a photographing picture captured by the target camera, and disabling the first camera;
wherein the target camera is a second camera, and a field of view FOV of the second camera is larger than a FOV of the first camera; 
the switching, by the terminal, from the first photographing picture to a photographing picture captured by the target camera comprises: 
enabling, by the terminal, the second camera in a background to capture a second photographing picture; 
gradually zooming in, by the terminal, content in the second photographing picture through digital zooming; 
when the zoomed-in content in the second photographing picture is consistent with content in the first photographing picture, disabling, by the terminal, the first camera and displaying the zoomed-in second photographing picture in a foreground; and 
gradually restoring, by the terminal, to a standard focal length for capturing the second photographing picture until the terminal completely displays the second photographing picture.”

Regarding independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A terminal, comprising: 
a touchscreen, wherein the touchscreen comprises a touch-sensitive surface and a display; 
one or more processors; 
one or more memories; 
one or more computer programs, wherein the one or more computer programs are stored in the one or more memories, the one or more computer programs comprise an instruction; and 
when the instruction is executed by the terminal, the terminal is enabled to perform the following steps: 
if the to-be-photographed object cannot be displayed completely in the first photographing picture, switching from the first photographing picture to a second photographing picture captured by the second camera, and disabling the first camera, wherein a field of view (FOV) of the second camera is larger than an FOV of the first camera;
wherein if the to-be-photographed object can be displayed completely in the first photographing picture, the terminal is further configured to perform:
determining a to-be-switched-to target camera based on a size and/or a location of the to-be-photographed object in the first photographing picture; and
switching from the first photographing picture to a photographing picture captured by the target camera.”

Dependent Claims 15-18 are also allowed due to their dependence on allowed independent claim 14. 

In regard to independent Claim 20, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A terminal, comprising: 
a touchscreen, wherein the touchscreen comprises a touch-sensitive surface and a display; 
one or more processors; 
one or more memories; and 

one or more computer programs, wherein the one or more computer programs are stored in the one or more memories, the one or more computer programs comprise an instruction; and when the instruction is executed by the terminal, the terminal is enabled to perform: 
switching from the first photographing picture to a photographing picture captured by the target camera, and disabling the first camera;
wherein the target camera is a third camera, and a field of view (FOV) of the third camera is smaller than a FOV of the first camera; and 
switching, by the terminal, from the first photographing picture to the photographing picture captured by the target camera comprises:
enabling the third camera in a background to capture a third photographing picture; 
gradually zooming in content in the first photographing picture through digital zooming; and 
when the zoomed-in content in the first photographing picture is consistent with content in the third photographing picture, disabling the first camera and displaying the third photographing picture in a foreground.”

Dependent Claims 21-24 are also allowed due to their dependence on allowed independent claim 20.

Claim 25, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A terminal, comprising: 
a touchscreen, wherein the touchscreen comprises a touch-sensitive surface and a display; 
one or more processors; 
one or more memories; and 
one or more computer programs, wherein the one or more computer programs are stored in the one or more memories, the one or more computer programs comprise an instruction; and when the instruction is executed by the terminal, the terminal is enabled to perform: 
switching from the first photographing picture to a photographing picture captured by the target camera, and disabling the first camera;
wherein the target camera is a second camera, and a field of view (FOV) of the second camera is larger than a FOV of the first camera; and 
switching, by the terminal, from the first photographing picture to a photographing picture captured by the target camera specifically comprises: 
enabling the second camera in a background to capture a second photographing picture; 
gradually zooming in content in the second photographing picture through digital zooming; 
when the zoomed-in content in the second photographing picture is consistent with content in the first photographing picture, disabling the first camera and displaying the zoomed-in second photographing picture in a foreground; and 
gradually restoring to a standard focal length for capturing the second photographing picture until the second photographing picture is displayed completely.”



The following are the closest prior-art of record:

Srivastava et al. (US Pub No.: 2019/0174055A1) disclose methods, devices, and systems for controlling imaging operations in electronic image capture devices. In some aspects, a device includes processor coupled to a camera module, a user input surface, and a memory. The processor can be configured to receive, from the user input surface, a continuous user input. The continuous user input can include, at least, a first portion and a second portion. The processor can be further configured to control a first imaging operation based on a first input type received during the first portion and control a second imaging operation based on a second input type received during the second portion. The first input type can include movement of an input element relative to the user input surface, for example, and the second imaging operation can be different than the first imaging operation. Two of the cameras, for example, a first camera and a second camera, can be configured with different fields-of-view so as to provide an extended overall range of zoom (e.g., by switching between the first and second 

Lee et al. (US Pub No.: 2018/0295292A1) disclose an electronic device that includes a camera, a memory storing first unit information and second unit information to be used to move a lens driving part, and a processor. A display may output a first focus adjustment object associated with the focus location adjustment of the first camera module  and a first zoom adjustment object associated with the zoom function adjustment of the first camera module. If the operation switching (e.g., the deactivation of the first camera module and the activation of the second camera module) between optical systems in the electronic device is performed, the display may output a second focus adjustment object associated with the focus location adjustment of the second camera module and a second zoom adjustment object associated with the zoom function adjustment of the second camera module. According to various embodiments, the first zoom adjustment object and the second zoom adjustment object may be output to the screen of the display and may be output in the same form at the same location. The first zoom adjustment object and the second zoom adjustment object may be associated with the digital zoom adjustment function of the corresponding camera module.

Jeon et al. (US Pub No.: 2012/0105579A1) disclose a mobile terminal and method of controlling an image photographing therein, by which a user interface for 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697